Citation Nr: 1702069	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, [other than post-traumatic stress disorder (PTSD)], and if so, whether service connection is warranted.

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to an increased rating for tension headache disorder, currently evaluated at 50 percent disabling, to include on an extraschedular basis.

6. Entitlement to an effective date earlier than June 18, 2015, for the 50 percent rating of tension headache disorder. 

7. Entitlement to restoration of a 20 percent rating for lumbar spine strain, to include whether the reduction to 10 percent, effective April 1, 2016, was proper. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 2000 to June 2004, and had additional service with the Army National Guard of Pennsylvania and as a Reserve of the Army from July 2005 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013, June 2014, August 2015, September 2015, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

Regarding issued numbered 4 to 7 above, in August 2015, the RO denied service connection for sleep apnea. The Veteran submitted a timely Notice of Disagreement (NOD) in September 2015. In September 2015, the RO assigned an increased rating of 50 percent to the Veteran's service-connected tension headache disorder, effective June 18, 2015. In a July 2016 NOD, the Veteran indicated that he did not agree with the evaluation and its effective date. In January 2016, the RO decreased the rating for the Veteran's service-connected lumbar spine strain from a 20 percent rating to a 10 percent rating, effective April 1, 2016. The Veteran filed a timely NOD in November 2016. To date, a Statement of the Case (SOC) has not been issued for these claims. Therefore, these matters must be remanded for the Agency of Original Jurisdiction (AOJ) to issue an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).   

Following the September 2015 Supplemental Statement of the Case (SSOC), additional evidence, including private medical examination records and statements from the Veteran's friends and family, was associated with the claims file. In October 2016, the Veteran's representative waived AOJ consideration of this evidence. See 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for cervical spine disorder; entitlement to service connection for sleep apnea; entitlement to an increased rating for tension headache disorder, to include on an extraschedular basis, and the effective date of the award of increased rating to 50 percent; and entitlement to restoration of a 20 percent rating for lumbar spine strain, to include whether the reduction to 10 percent, effective April 1, 2016, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1. The Veteran was denied service connection for a psychiatric disorder in a July 2004 rating decision, on the basis of a recent VA examination that failed to show the presence of the claimed disability.

2. After receipt of additional medical treatment records in 2006, the RO again denied service connection for a psychiatric disorder in an October 2006 rating decision, as the record did not show a current, chronic psychiatric disability.
3. New evidence added to the record more than one year after the October 2006 includes medical evidence reflecting multiple psychiatric diagnoses. 

4. The Veteran has not been diagnosed to have PTSD. 

5. The probative evidence of record demonstrates that the Veteran's currently-diagnosed psychiatric disability, diagnosed as bipolar disorder with anxiety disorder and major depressive disorder, has been present since service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §  3.156 (2016).

2. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2016).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with anxiety disorder and major depressive disorder, are satisfied. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5.107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.125.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and the Veteran has not contended otherwise. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
1. New and Material Evidence

Generally, a claim which has been denied in an unappealed Board or RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a psychiatric disorder was denied by the RO in a July 2004 rating decision because the evidence of record failed to demonstrate a permanent or chronic disability. No current psychiatric diagnoses were found on examination in April 2004. Upon receiving additional evidence, namely additional service treatment records (STRs) from June 1999 through July 2004, the RO again denied service connection in October 2006. The Veteran did not appeal the October 2006 rating decision and new and material evidence was not submitted within one year of that decision. Therefore, the October 2006 rating decision is final.

The evidence submitted since the October 2006 rating decision includes August 2007 Reserve records, VA treatment records, a September 2015 VA examination, and private treatment records, including a September 2016 psychiatric opinion. 

The Board finds that this evidence is "new" in that it was not before the RO at the time of the October 2006 rating decision, and it is not duplicative or cumulative of the evidence previously of record. Moreover, the evidence is "material" in that it includes medical records reflecting psychiatric diagnoses linked to military service. Thus, the Board finds that the new evidence submitted relates to unestablished facts necessary to substantiate his claim. Therefore, the Board concludes that the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

2. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Pertinent evidence of record includes the Veteran's STRs, service personnel records, VA treatment records, the September 2015 VA examination report, the September 2016 private psychiatric examination, and friend and family statements. 

The Veteran's STRs indicate he was first seen by clinicians in service in July 2002 for symptoms of depression. Describing episodes of intense sadness and crying, he was referred for a psychology consult. During that consult, the Veteran stated to clinicians, "I think I have bipolar" and described symptoms of depression alternating with days of "bouncing off the wall." He was diagnosed with adjustment disorder with depressed mood. The examiner related his moderate depressive symptoms to significant relationship problems and poor emotional coping skills. The Veteran was evaluated again in April 2004 and a pre-discharge examination report describes periods of on and off depressive spells, lasting anywhere from a few hours to a day. The report also noted that no adjustment disorder was found in that examination. 

Records from the Reserves dated August 2007 show the Veteran was advised by military clinicians to seek counseling for depression. A physical profile was conducted to determine any restrictions or limitations of duty due to depression. The profile recommended the Veteran be restricted from handling or firing weapons.
 
Thereafter, the Veteran was incarcerated from August 2008 to February 2011. The Veteran's file contains no medical treatment records from that period. The Veteran states that he was first diagnosed with bipolar disorder during his incarceration and began receiving treatment for the condition there. Subsequently, the Veteran has consistently been treated by VA clinicians for bipolar disorder and taken medications prescribed for the condition. Post-service VA medical treatment records indicate symptoms of and treatment for depression, as well. 

In September 2015, the Veteran was examined for VA purposes. At that time, the examiner found no evidence of PTSD, but diagnosed the Veteran with bipolar mood disorder, mixed, and anxiety disorder NOS. The examiner noted that bipolar disorder was diagnosed post-service and linked it to non-military related events, signs and symptoms. The examiner did not discuss the Veteran's self-reported symptoms in the July 2002 STR reports. The examiner also attributed the Veteran's anxiety disorder to his bipolar disorder. Concluding that challenging circumstances in the Veteran's post-military life were the main cause of his ongoing depression and anxiety, the examiner did not attribute his psychiatric disorders to his service. 

A September 2016 private evaluation conducted by H.H-G., Ph.D., diagnosed the Veteran with major depressive disorder. She reviewed the Veteran's claim file, performed an in-person evaluation, and concluded that the disorder more likely than not began in military service and has continued to the present. 

The Veteran submitted two statements from his mother and a childhood friend that endorse his claims of service connection for an acquired psychiatric disorder. The letter submitted by J.K. describes his impressions of the Veteran's affect and demeanor pre-service, on leave during service, and post-service, highlighting his change from an engaged, inquisitive student, to someone withdrawn, depressed, and unable to maintain employment. See November 2014 Correspondence. The Veteran's mother, a registered nurse, testified to witnessing a change in her son from a pleasant, well-adjusted individual prior to service, to being withdrawn and beset by many physical and mental health issues after service. See May 2015 Correspondence. 

A. PTSD

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD. There is no competent, persuasive evidence that he has been diagnosed with PTSD at any time pertinent to this appeal. Significantly, the post-service treatment records, while containing some references to the discussion of potential PTSD, are silent as to any diagnoses of PTSD.  

Without medical evidence of current PTSD during the pendency of the claim, fundamentally, there can be no award of service connection. McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of the claim).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1131. See also McClain, supra. Accordingly, where, as here, competent, persuasive evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A. § 1110 to require evidence of a present disability to be consistent with Congressional intent); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding in the absence of proof of a present disability, there can be no valid claim). Therefore, service connection for PTSD is not warranted.

B. Acquired Psychiatric Disorder 

As indicated above, the Veteran has been shown to have psychiatric disability, with diagnoses of bipolar disorder with anxiety disorder and major depressive disorder.  Thus, the first element of service connection has been established. 

Also as noted above, the Veteran's STRs show he sought help for depression symptoms while in service in July 2002, April 2004, and August 2007. While there is not a diagnosis of major depressive disorder during service, "depressed mood" was shown.  

The evidence also includes the statements introduced by the Veteran from his  friend and family that describe his mood and affect as altered by service.  The Veteran's friend J.K, describes the changes he witnessed in his friend, noting his impressions of him before, during, and after service. The Veteran's mother also describes the changes she witnessed in her son after his military service. This nexus between current disability and service is reinforced by the medical opinion of Dr. H.H-G. that found the Veteran's disability more likely than not began in service. In support of her opinion she provided substantial medical treatise evidence regarding the emergence of mental health symptoms on active duty generally, and observed in the Veteran's case, the symptom complex he exhibited that dated back to service.  The Board finds her opinion and rationale both competent and credible.

Although the September 2015 VA examiner attributed the Veteran's psychiatric problems to post service causes - namely, his incarceration and registration as a sex offender, his inability to retain employment, and his estrangement from his daughter, the Board nevertheless finds that the September 2016 private opinion puts the evidence at least in relative equipoise that the Veteran's manifestation of psychiatric symptoms in service and his currently-diagnosed bipolar disorder, with anxiety disorder and major depressive disorder are connected.  Therefore, service connection for an acquired psychiatric disorder, to include bipolar disorder with anxiety disorder and major depressive disorder, is granted. 


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to include bipolar disorder with anxiety disorder and major depressive disorder, is granted.


REMAND

The Veteran contends that his current cervical spine disorder is due to injuries maintained in a motor vehicle accident (MVA) in August 2003. 

The Veteran's STRs show medical treatment in August 2003 following a rollover MVA. A pre-discharge physical conducted in April 2004 was silent for complaints of neck pain. Subsequently, while serving in the Reserves in March 2006, the Veteran was evaluated by Dr. J.B. for a chiropractic examination in response to recurrent neck and back pain. During that examination, the Veteran stated he had been experiencing soreness, spasms and stiffness in his neck and back episodically for approximately six years and he noted the August 2003 accident resulted in a "neck injury." He denied any particular activity that led to that most recent onset of symptoms. The examination revealed limited range of motion and abnormal flexion. The Veteran was diagnosed with cervicalgia and prescribed chiropractic treatment. 
The Veteran's recent post-service records have numerous notations of recurring symptoms of neck pain. Ultimately, a July 2012 magnetic resonance imaging (MRI) examination revealed degenerative disc disease and annular tear. 

Given the in-service injury, current diagnosis, and interim complaints of pain, the Veteran should undergo an examination and a medical opinion be obtained as to any nexus between the current disorder and service.

As mentioned in the Introduction, the Veteran has filed valid NODs with the RO for the issues of entitlement to service connection for sleep apnea; entitlement to an increased rating for tension headache disorder, currently evaluated at 50 percent disabling, to include on an extraschedular basis; entitlement to an effective date earlier than June 18, 2015, for the 50 percent disabling rating for tension headache disorder; and entitlement to restoration of a 20 percent rating for lumbar spine strain, to include whether the reduction to 10 percent, effective April 1, 2016, was proper.

The RO denied service connection for sleep apnea in an August 2015 rating decision; in September 2015, the Veteran submitted a timely NOD. The RO granted an increased rating of 50 percent, effective June 18, 2015, for tension headache disorder in a September 2015 rating decision; in July 2016, the Veteran submitted an NOD indicating disagreement with the evaluation and effective date. The RO decreased the rating for the Veteran's service-connected lumbar spine strain in a January 2016 rating decision; in November 2016, the Veteran submitted an NOD indicating disagreement with the reduction and effective date.

To date, the Veteran has not been provided an SOC and been given an opportunity to perfect the appeal of these additional claims to the Board. Therefore, the Board must remand these claims, rather than merely referring them. An SOC must be issued and the Veteran given an opportunity to perfect an appeal of these claims to the Board. Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to his cervical spine, specifically to include any outstanding private treatment records and records from the August 2008 to February 2011 period of incarceration. He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2. Attempt to obtain outstanding relevant VA records relating to treatment of the cervical spine, to include records from October 2015 to the present.

3. After the above development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any cervical spine disorder. Make the claims file available to the examiner for review of the case. The examiner is asked to review the case, note that this case review took place, and opine on the following:  

Regarding the Veteran's cervical spine disorder, including degenerative disc disease, or any other diagnosed cervical spine disability, the examiner is asked to opine as to whether it is at least as likely as not (probability of 50 percent or better) that such disability is etiologically related to service, and in particular, whether it is due to any injury sustained in an August 2003 motor vehicle accident.

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority. If the benefit sought remains denied, furnish to the Veteran and his representative an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

5. Send the Veteran an SOC concerning his claims for entitlement to service connection for sleep apnea; entitlement to an increased rating, to include on an extraschedular basis, for a tension headache disorder; entitlement to an earlier effective date for the 50 percent rating for tension headache disorder; and entitlement to restoration of a 20 percent rating for lumbar spine strain, to include whether the reduction to 10 percent, effective April 1, 2016, was proper.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


